USDC SDNY
DOCUMENT
ELECTRONICALLYFILED
DOCH#:

DATE FILED: 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LL. Et al,

Plaintiff,
19-cy-10877 (ALC)

-against-
ORDER OF DISCONTINUANCE

NYC DEP’T OF EDUC.,

Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

It having been reported to the Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice to
restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.
SO ORDERED.
Dated: February J, 2020 fp (Lae
New York, New York o—~

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
